DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	Applicant has amended claim 24 to (i) omit “NTPDase3” thus limiting the enzyme being administered to “NTPDase8” alone, (ii) define the administration as being done “orally, enterally, or intrarectally”, and (iii) require the enzyme to be “present in the intestinal lumen of said mammal in an effective amount”, as well as claim 25 to specify the enzyme is “present in the colon lumen of said mammal in an effective amount” and claims 26-29 to change claim dependency. Claim 50 has been cancelled, while claims 51-52 have been added. 
Accordingly, claims 24-29, 43, and 51-52 are pending and have been examined on the merits.

Information Disclosure Statement (IDS)
The IDS submitted on 9/29/2021 is in compliance with the provisions of 37 C.F.R. 1.97 and has been fully considered.


Nucleotide and/or Amino Acid Sequence Disclosures
RE: Deficient incorporation-by-reference paragraph
	Applicant has added a sequence listing statement paragraph but the file size is not in bytes (it should be amended to 800 bytes). In addition, the amendment to the specification should indicate that the text being inserted replaces the entire first paragraph (including the heading “Incorporation by Reference of Sequence Listing” in page 1 of the Specification filed on 4/17/2019).

Specification
RE: Abstract
	The abstract has been updated, thereby obviating the objection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



RE: Rejection of claims 24 and 43 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Robson et al.
Applicant traverses the rejections based on the enzyme now being limited to NTPDase8, which is allegedly not taught or suggested by Robson et al..
The traversal has been fully considered. Robson et al.’s method entails administering to the mammal a therapeutically effective amount of an NTPDase protein and/or a P2 receptor inhibitor in order to treat or prevent an intestinal dowel disease such as Crohn’s disease and ulcerative colitis (which are types of chronic inflammatory bowel disease or IBD), wherein CD39L3 (also known as NTPDase3) is one of the applicable NTPDase proteins. Applicant argues that NTPDase3 is no longer recited, and since NTPDase8 is not disclosed by Robson et al., the primary reference does not anticipate the claimed invention. But upon reviewing the new IDS, it was revealed that Robson et al. does list NTPDase8 as one of the suitable NTPDases. Robson et al. II (NPL #2 in IDS filed on 9/29/20121; Purinergic Signalling 2006, Vol. 2, pages 409-430) indicates that another name for NTPDase8 is “liver canalicular ecto-ATPase” (Table 1, page 411), which is the same as the primary reference’s “hepatic canlicular ecto-apyrase” (par. [0012], [0071]). Thus, use of NTPDase8 for treatment/prevention of a chronic IBD is not novel based on Robson et al. as evidenced by Robson et al. II.
To address all new limitations and in consideration of the newly submitted IDS, the rejections of record have been withdrawn and new grounds of rejection are set forth below (see 35 U.S.C. 103 section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 24-29 and 43 under 35 U.S.C. 103 as being unpatentable over Robson et al. in view of Munkonda et al.; claims 24, 43, and 50 over Robson et al. in view of Antonioli et al.
	The rejections are traversed because Robson et al. supposedly fails to disclose NTPDase8 for use in the disclosed method and neither one of the secondary references cure this deficiency. Applicant contends that Munkonda et al. and Antonioli et al. do not teach administering NTPDase8 to treat or prevent a chronic IBD and that the enzymatic et al.’s teaching that plasma membrane-bound NTPDases possess broad substrate specificities in which NTPDase8 and NTPDase3 are functional intermediates of NTPDase1 and NTPDase2, it is asserted that there would be no reasonable expectation of success that NTPDase8 would be useful in treating a chronic IBD. Applicant also points out that it is the instant application that first experimentally demonstrates NTPDase8 is primarily expressed on the apical surface of the mouse and human colon and that its luminal activity is associated with reduction of luminal NTP levels. In addition, Applicant argues that none of the cited prior specifically teaches administering the NTPDase8 “orally, intrarectally, or enterically”. 
	All arguments have been fully considered but are found unpersuasive. First, Robson et al. does disclose the use of NTPDase8 for treating and preventing a chronic IBD like Crohn’s disease and ulcerative colitis as evidenced by Robson et al. II (see 35 U.S.C. 102 section above). 
Second, it is conceded that Robson et al. did not particularly test NTPDase8 in the working examples and is silent regarding the route of administration. MPEP § 2123, however, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Preferred embodiments are deemed not to constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In this case, Robson et al. recognizes NTPDase8 as one of the NTPDases suitable for the disclosed method and et al. satisfies the limitation of orally, enterally, or intrarectally administering NTPDase8 contrary to Applicant’s argument.
Third, Robson et al.’s working examples indeed only measured the expression of CD39 (also known as NTPDase1) in colonic tissue samples (par. [0109]). But since Robson et al.’s method comprises orally or rectally administering the composition comprising a NTPDase protein like NTPDase8, a person with ordinary skill in the art would have predicted that the administered enzyme would end up being delivered to the intestines including the rectum (which is part of the colon). Applicant argues that Robson et al. does not specifically teach that the new limitation that NTPDase8 is “present in the intestinal lumen of said mammal”. However, an updated prior art search led to the finding of Weissmuller et al. (Journal of Clinical Investigation 2008, Vol. 118, pages 3682-3692), which proves that various ecto-NTPDases including NTPDase8 are expressed on the apical membrane of epithelial cells of mouse intestine (Abstract, page 3682; Figure 5D-E, page 3687). Given that the apical membrane refers to membrane oriented towards the lumen, Weissmuller et al. provides evidence that NTPDase8 is present in the intestinal lumen of a mammal.
Lastly, the obviousness rejections rely on Munkonda et al. for its teaching that plasma membrane-bound NTPDases are known to regulate nucleotide concentrations at the cell surface and consequently modulates P2 receptor signaling. Munkonda et al. shows that human and mouse NTPDase8 are capable of hydrolyzing ATP and ADP just et al. which teaches that like NTPDase1 and NTPDase3, NTPDase8 is also enzymatically active towards ATP and ADP, as well as serves as an inhibitor of P2 signaling (Table 2, page 160). In other words, NTPDase8 has the same substrates and function as NTPDase1 and NTPDase3. Accordingly, the teachings of the prior art provide reasonable expectation that NTPDase8 can successfully reduce the concentration of said substrates in the colon and facilitate treatment of a chronic IBD by inhibiting P2 receptor signaling. 
Hence, the claimed invention is obvious. But to properly address all the new limitations and in consideration of the new IDS, the rejections of record have been withdrawn and new grounds of rejection are set forth below.

New grounds of rejection
Claims 24-29, 43, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Robson et al. (Pub. No. US 2005/0037382 A1) as evidenced by Robson et al. II (Purinergic Signalling 2006, Vol. 2, pages 409-430) and Weissmuller et al. (Journal of Clinical Investigation 2008, Vol. 118, pages 3682-3692), in view of Munkonda et al. (Biochemical Pharmacology 2007, Vol. 74, pages 1524-1534) and Antonioli et al. (Pharmacology & Therapeutics 2013, Vol. 139, pages 157-188).
et al., autoimmune disorders typically arise when the immune system mounts a robust and aberrant response against self-antigens (par. [0003]). They are manifested in various ways such as in the gastrointestinal system and are often treated with therapies that minimize the associated inflammation (par. [0004]). 
Robson et al. discloses methods for treating, reducing, or preventing autoimmune disorder in a mammal in need thereof, wherein autoimmune disorder includes an intestinal dowel disease such as Crohn’s disease and ulcerative colitis (par. [0006], [0065], [0082]). The method comprises administering to the mammal a therapeutically effective amount of an NTPDase protein, a P2 receptor inhibitor, or both (par. [0007]). The mammal is preferably a human patient (par. [0082]).
The NTPDase can be CD39, CD39L1, CD39L2, CD39L3, CD39L4, potato apyrase, hepatic canlicular ecto-apyrase, Golgi-associated ecto-ATPase, ecto-uridine diphosphatase, lysosomal ecto-apyrase LAP70, or alpha-sarcoglycan (par. [0012], [0071]). Preferably, the NTPDase can hydrolyse a nucleotide triphosphate into a nucleotide diphosphate and inorganic phosphate, or nucleotide monophosphate and pyrophosphate (par. [0028]). 
On the other hand, the P2 receptor inhibitor is any agent that reduces the biological activity of a P2 receptor like P2Y6 and P2Y2, and includes suramin, TNP-ATP, KN-62, MRS2179, TNP-GTP, PPADS, oxidized ATP, and reactive blue 2 (par. [0012], [0073]).
The term “effective amount” is defined as an amount of the compound needed to treat, reduce, or prevent an autoimmune disorder in a mammal. For example, an effective amount of a P2 receptor inhibitor means an amount that reduces the biological 
	The NTPDase and/or P2 receptor inhibitor can be provided as part of a pharmaceutical composition and administered by injection, orally, topically, transdermally, or by means of suppositories or enemas (par. [0080]).
In a working example, the role of NTPDases like CD39 was investigated in the development of intestinal bowel diseases using colonic tissue sample from patients who underwent a colectomy for colon cancer and patients with Crohn’s disease (CD) and ulcerative colitis (UC) (par. [0109]). Robson et al. found the samples from CD and UC patients had significant stromal staining, indicating tissue infiltration with smooth muscle cells and inflammatory cells, as well as up-regulation of CD39 expression. An increased C39 mRNA levels relative to normal colonic tissue was also found to be enhanced in areas of colon that displayed inflammation. To further elucidate cellular mechanisms involved in the observed mucosal injury in CD and UC patients, dextran sulphate sodium (DSS)-induced experimental colitis was studied in a mouse model. CD39-null mice developed a severe immune response relative to CD39-expressing mice, as well as exhibited greatest angiogenesis and acute inflammation. These findings suggest that C39 play in important regulatory role in the development of experimental and clinical inflammatory bowel disease including colitis, and that its expression modulates innate immunity thereby exerting a protective effect against experimental colitis (par. [0110]).
et al. is comparable to the instant application’s method for the following reasons:
Regarding claim 24: administering orally or rectally (by means of enema or lavage to the rectal tissue) a pharmaceutical composition comprising a therapeutically effective amount of an NTPDase and/or a P2 receptor inhibitor to a mammal, wherein applicable NTPDase includes hepatic canlicular ecto-apyrase which is the same as NTPDase8 according to Robson et al. (Table 1, page 411), is equivalent to the step “administering orally, enterally, or intrarectally a Nucleoside triphosphate diphosphohydrolase-8 (NTPDase8) enzyme to said mammal”. 
The disclosed method being performed in order to treat, reduce, or prevent an autoimmune disorder in a mammal such as Crohn’s disease and ulcerative colitis, which are chronic inflammatory bowel diseases, satisfy the claimed method’s intended function of “treatment or prevention of a chronic inflammatory bowel disease in a mammal”.
Robson et al. does not explicitly teach that the “enzyme is present in the intestinal lumen of said mammal in an effective amount to decrease the concentration of nucleoside triphosphate or diphosphate in the intestinal lumen”.
Weissmuller et al., however, provides evidence that NTPDase8 is “present in the intestinal lumen of said mammal”, specifically on the apical membrane of the intestine’s epithelial cells (Abstract, page 3682; Figure 5D-E, page 3687). Moreover, the oral and rectal administration of the pharmaceutical composition in Robson et al.’s method is expected to deliver an NTPDase like NTPDase8 to the mammal’s intestine. Robson et al. also teaches that administration of an NTPDase to a mammal leads to et al. demonstrates that NTPDase-1, 2, 3, and 8 are major ectonucelotidases that modulate P2 receptor signaling by hydrolyzing NTPs like ATP and UTP, as well as NDPs like ADP and UDP (second par., p. 1525; Table 1, p. 1527) and controlling nucleotide concentrations at the cell surface (Abstract, p. 1524). Antonioli et al. also shows that NTPDase8 phosphohydrolyzes the same substrates and has the same functions of inhibiting P2 signaling and transient switch of P2 activation as NTPDase3 (Table 2, p. 160). 
Thus in performing the method disclosed by Robson et al., orally/rectally administering an NTPDase such as NTPDase8 to a mammal is predicted to result in the delivery of said enzyme to the lumen of the mammal’s intestine and hydrolyze the ATP, UTP, ADP, and UDP present therein. One with ordinary skill in the art before the effective filing date would have reasonable expectation that the presence of NTPDase8 in the intestinal lumen would reduce the concentration of these nucleoside triphosphates/diphosphates and consequently aid in the treatment of a chronic IBD like Crohn’s disease and ulcerative colitis.
et al. teaches that the effective amount of an active compound varies depending on various factors (route of administration and the subject’s age, body weight, and general health) and that the attending physician or veterinarian would determine the appropriate amount and dosage regimen (par. [0030]). A person with ordinary skill in the art before the effective filing date of the claimed invention would have thus found the effective NTPDase8 amount through routine experimentation and optimization. See MPEP 2144.05 (II)B. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Claim 24 is therefore obvious over Robson et al., as evidenced by Robson et al. II and Weissmuller et al., in view of Munkonda et al. and Antonioli et al..
Regarding claim 25: the NTPDase enzyme in the method of claim 24 is further required to be “present in the colon lumen of said mammal in an effective amount to decrease the concentration of nucleoside triphosphate or diphosphate in the colon lumen”. As discussed above, Robson et al.’s method administers the NTPDase8-containing pharmaceutical composition via oral or rectal route. A person with ordinary skill in the art before the effective filing date of the claimed invention would have predicted that the NTPDase8 would be delivered to the mammal’s intestine such as the colon. Weissmuller et al. also provides evidence that NTPDase8 is found in the intestinal lumen. 

Regarding claim 27: the pharmaceutical composition being administered can also comprise an inhibitor of a P2 receptor such as P2Y6, thereby satisfying “wherein said composition further comprises an inhibitor or antagonist of P2Y6 receptor”.
Regarding claim 28: applicable P2 receptor inhibitors include an inhibitor for P2Y2 receptor, which corresponds to “an inhibitor or antagonist of P2Y2 receptor”.
Regarding claim 29: the pharmaceutical composition being administered orally fulfills “wherein the administering comprises administering orally”.
Regarding claim 43: the embodiment of treating, reducing, or preventing Crohn’s disease and ulcerative colitis meets “wherein said inflammatory bowel disease is selected from the group consisting of Crohn's disease, ulcerative colitis and GI tract cancer”.
Regarding claims 51-52: administering the pharmaceutical composition comprising an NTPDase like NTPDase8 orally or rectally such as by means of enema or lavage to the rectal tissue satisfies “administering enterally” and “administering rectally”, respectively.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a) and 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651